Exhibit 10(a)

June 25, 2007

Dear Craig:

It is with regret that I have learned of your plan to retire. You have been an
important member of our executive team and your loss will be felt throughout the
organization. I am pleased, however, that you have agreed to remain a part of
the First American team for a number of years through a part-time consulting
arrangement. In addition to providing First American with your valued expertise
over the term of this arrangement, I believe that this arrangement will help
facilitate the transition of your duties to others in the company.

Your retirement will be effective as of December 31, 2007, and I accept your
resignation from your positions at First American and its affiliates as of such
date. After you sign this letter, we’ll begin the process of working through the
transition your duties. I appreciate your interest in helping with this process.

Through your retirement date you will continue to assist me in our property and
casualty and home warranty business units, in pursuing sales efforts directed to
the mortgage lender market, in our emerging markets program and in providing
direction to the First American compliance program.

Your employment as president will continue with your current salary and benefits
through your resignation date and you will receive an annual performance bonus
for the 2007 calendar year. Our Compensation Committee will determine the amount
of this bonus. We will pay this bonus entirely in cash at the regular time
bonuses are paid. To the fullest extent permitted by, and subject to the
limitations in, applicable law and First American’s articles of incorporation
and bylaws, First American will continue to defend and indemnify you against any
and all third-party claims asserted against you in connection with your
employment or the consulting services. In addition, First American will
reimburse you for reasonable travel and business expenses incurred during your
consultancy for the company; provided that as a condition to such reimbursement,
before incurring travel and business expenses in excess of $5,000 in any
calendar month you will obtain my prior approval.

Attached to this agreement are a mutual general release agreement and a
non-compete agreement, both of which include several provisions which provide an
important foundation for our ongoing consulting relationship. Provided you sign
and deliver (and, in the case of the mutual general release agreement, do not
revoke) the mutual general release and the non-compete agreements between
January 1 and 10, 2008, then on such date you will become a consultant to First
American. This consulting arrangement will last through December 31, 2012, and
will be conditioned on your compliance with the non-compete agreement. For the
avoidance of doubt, if you breach or terminate the non-compete agreement, the
consulting arrangement will terminate.



--------------------------------------------------------------------------------

As a consultant, you will provide us with such reasonable services as we
request. In providing these services you will dedicate at least 400 hours, but
no more than 600 hours, per calendar year. These services will include your
continued work on the Clinton Global Initiative, provided that prior to
committing any resources of First American or its affiliates to such
organization, you shall obtain the prior approval of the company. When you are
providing consulting services you and I will work closely together on matters of
strategy and execution. For the services provided we will pay you $400,000 per
year, to be paid in equal amounts on a monthly basis, in arrears. You will be
responsible for all your own taxes on this amount, including, but not limited
to, self-employment taxes. As a consultant, you will not be eligible for any
First American-provided benefits (though, for the avoidance of doubt, this will
not impact any benefits to which you may be entitled as a retiree of First
American). You will be permitted to consult with or become employed by other
persons or entities consistent with the terms of this letter and the non-compete
agreement signed in connection with this letter.

Your employment and the consulting services shall terminate upon your death, if
you are not physically or mentally able or qualified to perform your job or the
consulting services for a period of three months in any twelve month period or
if you breach any of the terms of this agreement or for cause (as determined in
the reasonable discretion of First American’s Compensation Committee). If death
occurs during your consultancy, your estate will receive the full payment for
that year. Of course, you may terminate your employment or the consulting
services at any time. Other than the provisions requiring you to serve as an
employee or consultant and comply with the non-compete agreement, and requiring
us to provide payment for such services, all other provision of this letter and
the mutual general release agreement shall survive the termination of your
employment or the consulting services.

You acknowledge that all unvested stock options and restricted stock units held
by you as of the date your employment ends shall expire and be forfeited and
that those stock options which have vested will be exercisable in accordance
with the terms of First American’s 1996 Stock Option Plan. You also acknowledge
that as of the date your employment ends you will cease to accrue any additional
benefits under the Executive Supplemental Benefit Plan and your
change-in-control agreement will terminate. We agree that, subject to the
documents governing applicable First American retirement plans, you are fully
vested in your retirement benefits at the level of benefit corresponding to a
person of your age as of the date hereof. Nothing in this letter or any other
document attached will affect or result in a reduction, waiver or forfeiture of
your benefits or payments as currently provided for in any applicable benefit
plans, including, but not limited to, First American’s pension plan, pension
restoration plan or Executive Supplemental Benefit Plan.

During your tenure at First American, you were involved in many important
projects, some of which resulted in the creation of valuable and important
intellectual property. You hereby sell, assign, transfer and deliver to First
American all right, title

 

-2-



--------------------------------------------------------------------------------

and interest you have in and to any inventions and intellectual property
developed during your employment by First American. You agree to provide a
similar assignment in the future with respect to any inventions and intellectual
property developed after the date of this letter, whether as a consultant (to
the extent they are developed on behalf of First American or its affiliates) or
an employee.

As promptly as practicable upon our request, you and the Company agree to take
all such reasonable action as may be necessary or desirable in order to
effectuate the transactions contemplated by this letter, including, but not
limited to, any further action necessary or desirable to vest First American
with full right, title and interest to the assets described in the paragraph
immediately above. In any action to enforce the terms of this letter, the
non-compete agreement or the mutual general release agreement the prevailing
party will be entitled to recover reasonable costs and attorneys’ fees. This
letter, together with the non-compete agreement and the mutual general release
agreement, is binding upon First American and you and upon your heirs,
administrators, representatives, executors, successors and assigns and upon
First American’s successors and permitted assigns

Thank you again, Craig, for your years of dedicated service to First
American. You were instrumental in the success we have enjoyed over the last
decade. I look forward to working with you in your new capacity.

 

Best wishes,

/s/ Parker S. Kennedy

Parker S. Kennedy

Chairman and Chief Executive Officer

Acknowledged and agreed:

 

/s/ Craig DeRoy

Craig DeRoy

 

-3-



--------------------------------------------------------------------------------

NON-COMPETE AGREEMENT

This NON-COMPETE AGREEMENT (this “Agreement”), dated as of January 1, 2008 (the
“Effective Date”), is entered into by and between The First American
Corporation, a California corporation (the “Company”), and Craig I. Deroy, an
individual residing in the State of California (“DeRoy”). The Company and DeRoy
are each sometimes referred to in this Agreement as a “Party” and, collectively,
as the “Parties.”

RECITALS

A. DeRoy retired as an employee of the Company on December 31, 2007, and,
pursuant to that certain letter, dated June 25, 2007 (the “Letter Agreement”),
will serve as a consultant to the Company from January 1, 2008, to, unless
earlier terminated pursuant to the Letter Agreement, December 31, 2012 (the
period during which DeRoy serves as a consultant to the Company, the “Term”).

B. As a condition precedent to the commencement of the consulting services (and
the Company’s obligation to pay for such services), the Company requires that
DeRoy execute and deliver this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration the receipt and
adequacy of which are acknowledged, the Parties agree as follows:

 

  1. Non-Compete. During the Term, DeRoy will not, directly or indirectly:

(a) render services to, or accept employment with, any person who, or any
division of any entity or organization that, competes anywhere in the world with
the Company or with any entity or organization directly or indirectly
controlling, controlled by, or under common control with the Company (an
“affiliate”) in a role that facilitates that person’s, entity’s or
organization’s ability to compete with the Company or any of its affiliates,
provided, that this Section 1(a) shall not preclude DeRoy from providing
services to, or being employed by, a division of an entity or organization that
does not compete with the Company or any of its affiliates (though other
divisions of such entity or organization does compete with Company or one of its
affiliates) so long as DeRoy does not provide services to a competing division
of such entity or organization;

(b) own or operate any business that competes with the business of the Company
or any of its affiliates worldwide; provided that DeRoy’s or DeRoy’s spouse’s
ownership of less than one percent (1%) of issued and outstanding equity
interests in any publicly traded corporation shall not alone constitute a
violation of this Section 1(b); or

(c) solicit actual or potential customers of the Company or any of its
affiliates to terminate their business relationships with the Company or any of
its affiliates or to transfer such relationships to a competitor of the Company
or any of its affiliates.

 



--------------------------------------------------------------------------------

  2. Detrimental Activity.

(a) DeRoy acknowledges that in the course of his employment with the Company and
during Term, certain factual and strategic information specifically related to
the Company and its affiliates has been or will be disclosed to DeRoy in
confidence which was, or is, for the use of the Company or any of its affiliates
(“Company Information”). “Company Information” does not include information in
the public domain, unless such information is in the public domain as a result
of wrongful action by DeRoy. This Company Information may include, and is not
limited to, unique selling and servicing methods and business techniques,
business strategies, financial information, training, service and business
manuals, promotional materials, training courses and other training and
instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information,
processes, inventions, patents, copyrights, trademarks and other intellectual
property and intangible rights, and other business information. DeRoy agrees
that, except as compelled by law or as requested by the Company, he (1) will
keep such Company Information confidential at all times, (2) will not disclose
or communicate Company Information to any third party and (3) will not make use
of Company Information on his own behalf, or on behalf of any third party.

(b) DeRoy agrees that during the Term he will not render services to, or accept
employment with, any person who has, or any entity or organization that has,
directly or indirectly, beneficial ownership of one percent or more of any
security issued by the Company or any of its affiliates.

(c) DeRoy agrees that during the Term he will not (1) directly or indirectly
solicit or attempt to solicit, by any means, any employee of the Company or any
of its affiliates to breach any of the terms of his or her employment with
Company or its affiliates or solicit any of them to resign from their employment
by the Company or its affiliates, (2) solicit or attempt to solicit any of the
Company’s or its affiliates’ consultants, agents, representatives or vendors to
terminate or detrimentally alter their relationship with the Company or its
affiliates or (3) directly or indirectly make any statement that is
intentionally disparaging of the Company or any of its affiliates, or any of
their respective officers and directors.

(d) The Company agrees that during the Term it will not make any statement that
is intentionally disparaging of DeRoy.

(e) Nothing in this Agreement, however, shall prohibit the Parties from:
(i) speaking with, or responding to inquiries of, government or law enforcement
agencies when compelled by law to do so, (ii) prosecuting or defending against,
or appearing as a witness in, any arbitration, litigation, administrative or
other proceeding, including those in which the Parties (or their affiliates or,
with respect to DeRoy, families or employers) are plaintiffs or defendants,
(iii) responding to compelled process of law or discovery requests testifying or
providing information truthfully under oath when compelled by law to do so or
(iv) taking any action necessary to enforce the terms of this Agreement.

 

-2-



--------------------------------------------------------------------------------

  3. Breach. In addition to any other remedies which may be available to it, in
the event DeRoy materially breaches this Agreement after written notice and a
reasonable opportunity to cure (if such breach is capable of being cured), the
Company shall have the right to terminate DeRoy’s consulting arrangement with
the Company, including, without limitation, any obligation the Company may have
to continue paying DeRoy for his services as a consultant.

 

  4. Miscellaneous.

(a) Survival on Termination. Sections 2(a) and 3 and this Section 4 shall
survive any termination of this Agreement.

(b) No Third-Party Beneficiaries; Binding Effect. Except as provided herein,
this Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns. This
Agreement shall be binding upon the Company and DeRoy and upon DeRoy’s heirs,
administrators, representatives, executors, successors and assigns and upon the
Company’s successors and permitted assigns.

(c) Entire Agreement. This Agreement (including the documents referred to in
this Agreement) constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.

(d) Assignment. This Agreement may not be assigned, delegated, transferred,
pledged or sold by DeRoy without the prior written consent of the Company.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

(g) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant of this Agreement, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant of this Agreement or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

THE FIRST AMERICAN CORPORATION By:       Name: Parker S. Kennedy   Title:
Chairman and Chief Executive Officer

 

      CRAIG I. DEROY

 

-4-



--------------------------------------------------------------------------------

MUTUAL GENERAL RELEASE AGREEMENT

This MUTUAL GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of January 1,
2008 (the “Effective Date”), is entered into by and between The First American
Corporation, a California corporation (the “Company”), and Craig I. Deroy, an
individual residing in the State of California (“DeRoy”). The Company and DeRoy
are each sometimes referred to in this Agreement as a “Party” and, collectively,
as the “Parties.”

RECITALS

A. DeRoy retired as an employee of the Company on December 31, 2007, and,
pursuant to that certain letter agreement, dated June 25, 2007 (the “Letter
Agreement”), will serve as a consultant to the Company from January 1, 2008 to
December 31, 2012.

B. As a condition precedent to the commencement of the consulting services (and
the Company’s obligation to pay for such services), DeRoy is executing and
delivering this Agreement.

C. As a condition precedent to the commencement of the consulting services, the
Company is executing and delivering this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration the receipt and
adequacy of which are acknowledged, the Parties agree as follows:

1. Mutual General Release. As a material inducement to enter into the Letter
Agreement and this Agreement, the Company and DeRoy hereby irrevocably and
unconditionally release, acquit and forever discharge each other, and, with
respect to DeRoy’s release of the Company, all of the Company’s current and
former subsidiaries, parent companies, affiliates, divisions, successors,
predecessors, related entities, assigns, owners, stockholders, partners,
directors, officers, employees, agents, representatives, attorneys and all
persons acting by, through, under or in concert with any of them (collectively,
with the exception of DeRoy, “Company Releasees”), and, with respect to the
Company’s release of DeRoy, DeRoy’s spouse and all of his family, heirs,
representatives, estate, attorneys, executors, successors and assigns and all
persons acting by, through, under or in concert with any of them (collectively,
the “DeRoy Releasees”) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) actually incurred of any nature whatsoever, known or
unknown, suspected or unsuspected (“Claim” or “Claims”) which the Company or
DeRoy now have, own or hold, or claim to have, own or hold, or which the Company
or DeRoy at any time heretofore had, owned or held, or claimed to have had,
owned or held, or which the Company or DeRoy at any time hereafter may have, own
or hold, or claim to have, own or hold, against the other (including, with
respect to DeRoy, against any of the Company Releasees and, with respect to the
Company, against any of the DeRoy Releasees) relating to or arising from any
event, act or omission that has occurred as of the date of this Agreement. This
Agreement shall not apply to, or release any claims arising from or related to:



--------------------------------------------------------------------------------

(a) any of the Company’s or DeRoy’s obligations under the terms of this
Agreement, the Letter Agreement or to the non-compete agreement entered into in
connection with the Letter Agreement, (b) any of the Company’s obligations to
provide DeRoy with retirement and other benefits under its Pension Plan, its
Pension Restoration Plan and Executive Supplemental Benefit Plan, among others
(if any), (c) DeRoy’s other vested benefits, vested stock options, restricted
stock, stock, to any claim DeRoy may have for reasonable business expense
reimbursement or reimbursement of incurred but unpaid medical insurance claims,
(d) the Company’s obligation to defend and indemnify DeRoy in accordance with,
and subject to the limitations in, applicable law and the Company’s articles of
incorporation and Bylaws, including, but not limited to, the Company’s
obligation to defend and indemnify DeRoy in the shareholder derivative lawsuits
styled Young v. Kennedy, et al., Larson v. Kennedy, et al. and Shapiro, et al.
v. Kennedy, et al. (the “Derivative Lawsuits”) and any other claim arising from
or related to the facts and circumstances to which the Derivative Lawsuits
relate, (e) DeRoy’s obligations to the Company and its affiliates in connection
with the Derivative Lawsuits and any other claim arising from or related to the
facts and circumstances to which the Derivative Lawsuits relate and (f) any
claim that may not be released as a matter of law.

2. Waiver of Rights. Except as to those claims reserved in Sections 1(a) through
(f), above, the Company and DeRoy expressly waive and relinquish all rights and
benefits afforded by Section 1542 of the Civil Code of the State of California,
as well as all comparable provisions of federal and other states’ laws, and do
so understanding and acknowledging the significance and consequence of such
specific waiver of Section 1542. Section 1542 of the Civil Code of the State of
California states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company, DeRoy,
the Company Releasees and the DeRoy Releasees, the Company and DeRoy expressly
acknowledge that this Agreement is intended to include in its effect, without
limitation, all Claims which they do not know or suspect to exist in their favor
at the time of execution hereof, and that this Agreement contemplates the
extinguishment of any such Claim or Claims.

3. Older Workers’ Benefit Protection Act and Related Matters. This Agreement is
intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f). The following general provisions, along with the
other provisions of this Agreement, are agreed to for this purpose:

(a) DeRoy acknowledges and agrees that he has read and understands the terms of
this Agreement, and that his release of claims includes all claims arising under
the Age Discrimination in Employment Act.

(b) DeRoy acknowledges that this Agreement advises him in writing that he may
consult with an attorney before executing this Agreement, and that he has
obtained

 

-2-



--------------------------------------------------------------------------------

and considered such legal counsel as he deems necessary, such that he is
entering into this Agreement freely, knowingly and voluntarily.

(c) DeRoy acknowledges that he has been given 21 days in which to consider
whether or not to enter into this Agreement. DeRoy understands that, at his
option, he may elect not to use the full 21-day period.

(d) DeRoy shall have 7 days after signing this Agreement to revoke this
Agreement. This Agreement will not become effective until the expiration of the
revocation period. Employee’s revocation of this Agreement must be in writing
and received by Kenneth DeGiorgio, General Counsel to the Company, at fax number
(714) 250-3325, no later than 5:00 p.m. on the seventh day in order to be
effective. If DeRoy does not revoke acceptance within the 7 day period, this
Agreement will become fully effective and enforceable on the eighth day after
the Agreement is signed.

(e) DeRoy does not waive or release any rights or claims that he may have under
the Age Discrimination in Employment Act that arise after the execution of this
Agreement. DeRoy also is not waiving his right to file a complaint or charge
with the EEOC (including a challenge to the validity of this Agreement) or
participate in any investigation or proceeding conducted by the EEOC.

4. Miscellaneous.

(a) No Third-Party Beneficiaries; Binding Effect. Except as provided herein,
this Agreement shall not confer any rights or remedies upon any person other
than the Parties and their respective successors and permitted assigns. This
Agreement shall be binding upon and inure to the benefit of the Company and
DeRoy, upon DeRoy’s heirs, administrators, representatives, executors,
successors and assigns and upon the Company’s successors and assigns, and shall
inure to the benefit of Company Releasees and the DeRoy Releasees.

(b) Entire Agreement. This Agreement (including the documents referred to in
this Agreement) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.

(c) Assignment. This Agreement may not be assigned, delegated, transferred,
pledged or sold by DeRoy without the prior written consent of the Company.

(d) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other

 

-3-



--------------------------------------------------------------------------------

jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California.

(f) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant of this Agreement, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant of this Agreement or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

THE FIRST AMERICAN CORPORATION By:       Name: Parker S. Kennedy   Title:
Chairman and Chief Executive Officer

 

      CRAIG I. DEROY

 

-4-